ACCEPTED
                                                                                                              04-14-00707-CV
                                                                                                   FOURTH COURT OF APPEALS
                                                                                                        SAN ANTONIO, TEXAS
                                                                                                         3/6/2015 10:54:03 AM
                                                                                                                KEITH HOTTLE
                                            THE LAW OFFICE OF                                                          CLERK

                                    AUDREY MULLERT VICKNAIR
                                               FROST BANK PLAZA
                                       802 NORTH CARANCAHUA, SUITE 1350
                                        CORPUS CHRISTI, TEXAS 78401-0022                      FILED IN
                                                                                     4th COURT OF APPEALS
TELEPHONE: (361) 888-8413                                                             SAN   ANTONIO,
                                                                                        BOARD  CERTIFIED TEXAS
TELECOPIER: (361) 887-6207                                                          CIVIL APPELLATE LAW
E-MAIL: avicknair@vicknairlaw.com                                                    03/6/2015
                                                                    TEXAS BOARD OF LEGAL         10:54:03 AM
                                                                                          SPECIALIZATION
                                                                                          KEITH E. HOTTLE
                                                                                                Clerk
                                              March 6, 2015

Hon. Keith E. Hottle, Clerk                                                 e-file
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Ste. 3200
San Antonio, Texas 78205-3037

         Re:      Cause No. 04-14-00707-CV, Broquet v. Walter Mortgage Company, LLC,
                  et al.

Dear Mr. Hottle:

        On February 6, 2015, Appellants filed their Brief with this Court, failing to cite
any reference to the appellate record. On February 11, 2015 this Court issued an order
striking the brief accordingly and requiring Appellant to amend. On March 2, 2015,
Appellant filed an amended brief. That brief still does not cite any reference to the
appellate record. The Appendix that is attached is an affidavit from named Appellant
Melissa Broquet, dated March 2, 2015, the date the brief was filed. That affidavit is
obviously nowhere included in the official appellate record, because it was created long
after the fact. The same holds true for the affidavit attached to the original brief – it too
was created the day the brief was filed. A review of Appellant’s Amended Brief will
show that the entire document – the Statement of Facts through the Argument and Prayer
– is based on the statements made in this outside-the-record affidavit. The brief nowhere
relies on the official appellate record.

       Because the amended brief fails to comply with the court’s order, for the same
reasons the original brief was struck, Appellees contend that the amended brief should be
struck as well. There is nothing properly before the Court to which Appellees can
respond. Currently, Appellees have a briefing deadline of April 1, 2015. We pray the
Court to remove that deadline and either dismiss this appeal or require Appellant to
rebrief one final time, without the use of affidavits created outside the record.

         Thank you as always for your courtesies.
Mr. Keith E. Hottle
March 6, 2015
Page 2 of 2
                                         Respectfully submitted,
                                         /s/ Audrey Mullert Vicknair
                                         Audrey Mullert Vicknair
                                         Counsel for Appellees         Walter   Mortgage
                                         Company LLC, et al.



Cc: by tex.gov e-filing: Mr. Hector Gonzalez, attorney for Appellant